United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Haley Guiliano LLP75 Broad StreetSuite 1000New York NY NEW YORK 10004-3226

In re Application of							:
MARTINEZ BOTELLA et al.	 				:	
Serial No.:  15314565							: Decision on Petition
Filed:  November 29, 2016						:				
Attorney Docket No:  000221-0004-301	 


This is in response to the petition under 37 CFR § 1.181, filed April 22, 2021, requesting that the Examiner’s Answer of February 23, 2021 be designated as having a new ground of rejection.


BACKGROUND

Only the Office action(s) pertinent to the petition will be discussed herein. 
The examiner mailed an Examiner’s answer on February 23, 2021.  At the time of this Office action, claims 35-37 were on appeal.  Claims 35-37 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016). Claims 35-37 were rejected under 35 U.S.C. 103 as being unpatentable over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11 /30/2016). 
In response thereto, appellants filed this petition on April 22, 2021, requesting that the Examiner’s Answer of February 23, 2021 be designated as having a new grounds of rejection.
 
DISCUSSION

The petition and the file history have been carefully considered.
i.e., the specific data presented in the 1st Salituro Declaration). See Examiner’s Answer, pp. 14-15. Specifically, the Examiner alleges that Appellant’s unexpected results is based on a single subset of GABAA receptors (a4b3d), which differs from the a1b2g2 GABAA receptor disclosed in Upasani, and that Appellant has not provided evidence that irrespective of the subset of GABAA receptor, the claimed compound would have greater potency. Id. Not once in the four Office Actions that the Examiner issued after Appellant submitted the 1st Salituro Declaration did the Examiner challenge the data and evidence of unexpected results presented therein or mention a4b3d GABAA receptors or a1b2g2 GABAA receptors either explicitly or in substance using a different form of expression. The Examiner’s Answer presents a new rationale, changing the basic thrust of the rejection.
A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248 (Fed. Cir. 2013). Thus, although the Examiner’s new argument relies on the same statutory basis (i.e., 35 U.S.C. §103) and prior art document (Upasani), the Examiner’s new arguments regarding the substance of proffered evidence of unexpected results changes the basic thrust of the rejection, giving rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303 (CCPA 1976). In raising these new factual allegations regarding the type of receptors used in demonstrating the unexpected results for the first time in the Examiner’s Answer and not designating them as a new ground of rejection, Appellant is prejudiced as it has been denied the opportunity to submit responsive evidence to dispute the Examiner’s assertions.
For at least the above reasons, Appellant requests that the Examiner’s new arguments regarding unexpected results be designated a new ground of rejection and as such allow Appellant the opportunity to file a reply under 3 7 C.F.R. § 1.111 to reopen prosecution in order to submit evidence to rebut the Examiner’s rejection.” 
Appellants’ arguments have been carefully considered but they are not persuasive.  Note the MPEP 1207.03(III): SITUATIONS THAT ARE NOT CONSIDERED AS NEW GROUNDS OF REJECTION
There is no new ground of rejection when the basic thrust of the rejection remains thesame such that an appellant has been given a fair opportunity to react to the rejection.See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976).Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. At 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).
It is respectfully submitted that the statutory basis for the rejections on Appeal have remained the same as has the examiner’s rationale. Appellants’ petition that the 103 rejection is a new ground of rejection has been fully considered and found not persuasive because (i) the 103 rejection of record has not been changed, (ii) Examiner’s response documented on pages 14-15 was clearly in response to the Appellant’s additional/new arguments that the “Examiner has failed to give due consideration and improperly disregarded the evidence of unexpected results that Appellant submitted to rebut the alleged prima facie case of obvious.” (See page 10, lines 3-4 of Appeal Brief filed on 02/21/2021).

It is noted that the examiner had previously responded to the asserted unexpected results on pages 4-6 of the Final Office action mailed on 10/30/2019, in which examiner states that “Routine experimentation would be sufficient to determine which of the 12 compounds encompassed by the formula XVc would be the most potent” (See page 5, second to the last paragraph, Final Office action mailed 10/30/2019). In this regard, Appellants acknowledged this fact on page 38 of the Appeal Brief filed on 02/02/2021.
The examiner’s statements “Lastly, appellant argues the claimed compound is over 7-fold more potent and has a lower intrinsic clearance than compound A, i.e., unexpected results. Appellant’s argument is based on data obtained in a single subset of GABAA receptors (a4b3d) as shown in the Salituro’s declaration submitted 9/26/2019” (See page 14 of Examiner’s Answer) are clearly in response to Applicant’s additional/new arguments presented in the Appeal Brief for the first time that “Examiner has failed to give due consideration and improperly disregarded the evidence of unexpected results that Appellant submitted to rebut the alleged prima facie case of obvious.” (See page 10, lines 3-4 of Appeal Brief filed on 02/21/2021). 
It should be noted that the Examiner’s response to Appellants’ additional/new arguments presented in the Appeal Brief filed on 02/21/2021, along with examiner’s responses to Appellants’ previous arguments of the record regarding unexpected results, does not present a new rationale, changing the basic thrust of the 103 rejection of the record, as Appellant petitioned. In this regard, the 103 rejection remains unchanged and is documented on pages 5-6 of Examiner’s Answer. 
For the clarity of record, pages 14-16 of Examiner’s Answer mailed on 02/23/2021 are copied below. Based on said teachings, replacing R1c as hydrogen with methyl as taught by the reference would have been obvious because the skilled artisan would have the reasonable expectation that the compound obtained would be useful in treating CNS-related conditions as taught by the reference. Pharmaceutical salts thereof are rendered obvious based on the teaching of the reference of “pharmaceutically acceptable salt” of the prior art compounds. Additionally, pharmaceutical salts are routinely made in the pharmaceutical/medical art. The skilled artisan in said art would know that there are advantages, including increase solubility, with the formation of salts of known compounds. In addition, the court has held that forming salts from known compounds are prima facie obvious. In re Williams, 89 USPQ 396 (CCPA 1951).
Lastly, appellants argue the claimed compound is over 7-fold more potent and has a lower intrinsic clearance than compound A, i.e., unexpected results. Appellant’s argument is based on data obtained in a single subset of GABAA receptors (a4b3d) as shown in the Salituro’s declaration submitted 9/26/2019. First, hydrogen and methyl are considered obvious variants and, thus, the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood. 199 USPQ 137.
The skilled artisan would expect differences in the potency (degree) between the compounds. What would be unexpected would be a difference in the biological property (kind) of the two compounds. Appellant does not provide evidence that said difference in potencies in a single subset of GABAA receptor (a4b3d) would result in difference in the biological property of the compounds.
Second, as noted above, appellant’s unexpected results argument is based on a single subset of GABAA receptors (a4b3d). Said subset of GABAA receptors (a4b3d) differs from that disclosed by the reference a1b2g2 (see paragraph 00413 on page 162 of the cited reference Upasani et al. WO 2013/056181). Appellants’ have not provided evidence that irrespective of the subset of GABAA receptor, the claimed compound would have greater potency. Again, there is no evidence that difference in potencies in a4b3d subset of GABAA receptor would result in difference in the biological property of the compounds. In other words, the claimed compound SI-4 with higher potency than compound A (See Appendix C, page 62 of Appeal Brief filed on 02/02/2021) based on data obtained in GABAA receptor a4b3d cannot be extrapolated to the GABAA receptor a1b2g2 (or any other subset of a given GABA receptor of interest) disclosed by the cited reference, Upasani et al. WO 2013/056181. In this regard, it is worth noting that the instant specification in combination with the teachings of Upasani et al. WO 2013/056181 clearly demonstrate that the intended use of the claimed compound depicted in instant claim 35 is not limited to targeting the specific subset of GABAA receptor a4b3d. 
In summary, based on the teachings of the cited reference, modification of
    PNG
    media_image2.png
    310
    327
    media_image2.png
    Greyscale
 by replacing hydrogen with methyl, as taught by the reference, would have been obvious to the skilled artisan. The skilled artisan would have the reasonable expectation that said modification would result in a compound with similar biological properties as taught by the reference. Based on the knowledge in the chemical and pharmaceutical arts, the skilled artisan would have the reasonable expectation of differences in potencies not biological property. Determining said potencies would require only routine expectation which would have been within the level of skill of said skilled artisan in the art at the time of the present invention. Therefore, appellants’ argument of unexpected result is not considered unexpected.
Accordingly, since an examiner responding to a new argument raised in an Appeal Brief does not constitute a new ground of rejection, it is decided that the Examiner’s Answer of February 23, 2021 does not, in fact, raise a new ground of rejection and it will not be designated as having such new grounds of rejection contained therein. 

DECISION

The petition is DENIED.

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.

Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/
Director, Technology Center 1600